Citation Nr: 0819296	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  07-30 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for renal carcinoma, 
including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 RO decision.  

Based on a motion presented in April 2008, this appeal has 
been advanced on the docket because of a serious illness.  38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran served in the Republic of Vietnam and 
herbicide exposure is presumed.

3.	The preponderance of the competent medical evidence shows 
that renal carcinoma is related to exposure to herbicides in 
Vietnam.  


CONCLUSION OF LAW

Renal carcinoma was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
The Board notes that renal carcinoma is not a disease 
associated with herbicide exposure for purposes of the 
presumption.  See 38 C.F.R. § 3.309(e).

Even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he is presumed to have been exposed to herbicides 
if he served in Vietnam between January 9, 1962, and May 7, 
1975, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f).  

In this case, the DD 214 shows that the veteran served from 
1968 to 1970.  He received the National Defense Service 
Medal, the Vietnam Service Medal with one Star, the Vietnam 
Campaign Medal with Device, the Combat Action Ribbon, a Rifle 
Marksman Badge and a Pistol Marksman Badge.  The veteran's 
military occupational specialty was rifleman.  Based on the 
above, the Board finds that the veteran has service in 
Vietnam between January 9, 1962, and May 7, 1975.  Therefore, 
the veteran is presumed exposed to herbicides in Vietnam, 
including Agent Orange.  

Although the veteran is not found to be entitled to a 
regulatory presumption of service connection for renal 
carcinoma, the Board will determine whether service 
connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The United States Court of Appeals for Veterans Claims has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Clearly, the veteran has a current diagnosis of renal 
carcinoma.  VA and private medical records show that the 
veteran was diagnosed with renal carcinoma in December 2004.  

The service medical records are silent for renal carcinoma.  
There is no evidence of treatment for or a diagnosis of renal 
carcinoma in service.  However, as referenced above, the 
veteran is presumed exposed to herbicides in service.  
Therefore, the remaining question is whether renal carcinoma 
was caused by the presumed in-service exposure to herbicides, 
including Agent Orange in Vietnam.  

The Board had reviewed all the medical evidence of record 
from VA and private physicians.  The medical evidence of 
record included several medical opinions regarding causation 
of the veteran's renal carcinoma.  

In August 2006, the veteran's treating VA physician opined 
that there was a significant likelihood that the veteran's 
renal carcinoma was caused by exposure to Agent Orange in 
service.  

In September 2006, a private physician indicated that a 
direct association between exposure to Agent Orange and the 
veteran's renal cancer could not be excluded.  He also 
indicated that exposure to Agent Orange could have 
contributed to the veteran's cancer.  

In May 2007, the veteran was afforded a VA examination.  The 
examiner opined that renal carcinoma and metastases were not 
as likely as not caused by exposure to Agent Orange.  The 
examiner referenced the private physician's opinion and noted 
that there was not a distinct reference to a relationship 
between the exposure to Agent Orange and renal carcinoma.  

In October 2007, the veteran's treating VA physician 
submitted an addendum to his August 2006 opinion.  The VA 
physician was the Chief of Hematology/Oncology.  The 
physician reviewed all the medical evidence of record and 
considered the presumed exposure to Agent Orange in service.  
He noted that there was no familial tendency or incidence of 
the disease in the veteran's family history and no other 
identified exposures to carcinogens.  He opined that there 
was a high degree of certainty that the veteran's renal cell 
carcinoma was related to exposure to Agent Orange in Vietnam.  

The private physician also submitted an amended opinion in 
October 2007.  The physician reviewed all the medical 
evidence of record and considered the presumed exposure to 
Agent Orange in service.  He noted that there was no familial 
tendency or incidence of the disease in the veteran's family 
history and no other identified the renal cell carcinoma was 
related to exposure to Agent Orange in Vietnam.  

The Board finds that the objective medical evidence of record 
is not in relative equipoise as to whether exposure to 
herbicides in Vietnam caused renal carcinoma.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board 
acknowledges the May 2007 VA examiner's opinion; however, 
there are two other opinions by physicians that show that the 
veteran's renal carcinoma is related to Agent Orange exposure 
in service.  As such, the preponderance of the competent 
medical evidence shows that the veteran's renal carcinoma is 
related to Agent Orange exposure during his service in 
Vietnam.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(to deny a claim on its merits, the evidence must 
preponderate against the claim).  Resolving all doubt in 
favor of the veteran, the Board grants service connection for 
renal carcinoma due to Agent Orange exposure in Vietnam.  


ORDER

Service connection for renal carcinoma is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


